Citation Nr: 1125202	
Decision Date: 07/01/11    Archive Date: 07/14/11

DOCKET NO.  07-29 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for residuals of a head injury, other than migraine aura and scars of the forehead and nose.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from August 1963 to August 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran's appeal was remanded by the Board in May 2010.


FINDING OF FACT

Service connection is in effect for migraine aura and for scars of the forehead and nose, and the Veteran has no additional residuals of an in-service head injury.


CONCLUSION OF LAW

Residuals of a head injury, other than migraine aura, and scars of the forehead and nose, were not incurred in or aggravated during the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

In September 2005, prior to the rating decision on appeal, the RO sent a letter to the Veteran which advised him of the VCAA, including the types of evidence and/or information necessary to substantiate his claim and the relative duties upon himself and VA in developing his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The RO also provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances of this case.  The Veteran has been provided VA medical examinations and his VA medical records have been obtained.  In May 2007 the Veteran reported that he did not receive private medical treatment for any of his claimed disabilities.  The Board finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim, and that there is no reasonable possibility that further assistance would aid in substantiating it.  In particular, the RO requested that the Veteran provide authorization in order that his private hospital treatment immediately following a motor vehicle accident (MVA) could be obtained.  The Veteran did not submit the requested authorization.  The Board notes that corresponding to VA's duty to assist the Veteran in obtaining information is a duty on the part of the Veteran to cooperate with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").  VA's duty must be understood as a duty to assist the Veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008). 

Next, the Board finds that a medical opinion is not necessary in order to make a decision on this claim.  Aside from the Veteran's own statements, there is no indication that he has any current residuals of the in-service MVA other than the scars and migraine aura for which service connection is already in effect.  As he has not provided any medical evidence demonstrating any other disabilities or diagnoses of a disorder related to an in-service head injury, the Board finds that it is not necessary to obtain a medical opinion in order to decide the claim in this case.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In this case the service treatment records confirm that the Veteran was in a motor vehicle accident.  The post-service treatment records indicate that the Veteran does not experience any residuals of a head injury due to the MVA in service other than headaches.  The Board notes that service connection is currently in effect for scars and for migraine aura due to the MVA.  The record does not reveal that the Veteran has any other residuals of a head injury.

The service treatment records indicate that the Veteran was first treated for an MVA at Martin Luther Hospital.  The Veteran was then admitted to the military hospital in early August 1967 for observation of a questionable head injury following MVA.  He was noted to have lacerations of his forehead and nose.  There was no history of true unconsciousness or seizure activity.  It was noted that the Veteran had vomited and had been quite sleepy in the morning of the admitting day.  He had been seen in Enlisted Sick Call and found to have decreased reflexes and to be somnolent.  On admission the Veteran slept for six hours but could be aroused at any time.  He remained oriented.  At no time did the Veteran have any localizing evidence of an intracranial lesion or a headache.  His vision was always normal.  X-rays were negative for fracture.  Neurologic status was without deficit except for amnesia regarding actual moment of accident.  The Veteran was discharged to full duty.  The diagnoses included mild cerebral contusion.

On examination for discharge from service later in August 1967 the Veteran's scars on the forehead and nose were noted.  There were no other complaints or findings related the MVA.  

VA medical records dated from June 1981 do not reveal any complaints or findings related to a head injury other than scars or migraine aura.  A June 1981 VA medical record specifically indicates that the Veteran had no neurologic disabilities.  

On VA psychological examination in June 2006 the Veteran reported having an in-service head injury in an MVA.  The Veteran did not describe any residuals of the reported injury.  The examiner did not note the Veteran to have any neurological disability.  She noted that the Veteran was cooperative and responsive at all times, that he spoke with good sentence structure and vocabulary, and that he had no articulation or word finding difficulties.  

The Veteran was afforded a VA brain and spinal cord examination in June 2006.  The examiner noted that the service treatment records indicated that the Veteran had no neurological problems at the time he was hospitalized or throughout his in-service hospitalization.  She also noted that head and neck imaging at that time were within normal limits.  The diagnoses included migraine aura without migraine, status post head injury in the service, and scars to the forehead and nose.  No other residuals of the MVA were noted.  

An August 2006 VA outpatient record notes that the Veteran denied numbness, tingling, weakness, and balance problems.

The Veteran reported at a VA neurological examination in September 2009 that he had ocular migraines at least once a month that lasted for about 10 minutes.

The Veteran seeks service connection for residuals of a head injury.  He asserted in his September 2006 notice of disagreement that since VA has granted him service connection for the migraine aura, he should also be granted service connection for other head injury residuals.  The Veteran has not identified any residuals of a head injury other than the scars and migraine aura for which service connection is in effect.  Further, none of the medical evidence of record indicates that the Veteran has any other residuals of a head injury.  In particular the June 2006 VA brain and spinal cord examination revealed no additional residuals of the in-service MVA.  The preponderance of the evidence indicates that the Veteran has not had any residuals of a head injury other than the scar and migraine aura disabilities for which service connection is currently in effect.  Accordingly, service connection for additional residuals of a head injury is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) (noting that service connection presupposes a current diagnosis of the claimed disability).


ORDER

Entitlement to service connection for residuals of a head injury, other than migraine aura and scars of the forehead and nose, is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


